TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00589-CR


Terry Michael Dalton, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-05-201498, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

After overruling appellant's motion to suppress his oral statements to the police,
the trial court did not make the required written findings of fact and conclusions of law.  See
Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005).  Appellant has filed a motion to abate the
appeal for these findings.  See Green v. State, 906 S.W.2d 937, 939-40 (Tex. Crim. App. 1995).  The
motion is granted.
The appeal is abated.  The district court shall prepare and file written findings of
fact and conclusions of law conforming to the requirements of article 38.22, section 6.  A
supplemental clerk's record containing the court's findings and conclusions shall be filed no later
than May 23, 2007.
 



				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Abated
Filed:   May 8, 2007
Do Not Publish